Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, on 8/2/2021 in combination with the amendment on the same date there exists plural arguments against the 103 combination, as applied that appear to identify the reasons for allowance, accordingly, after a careful consideration and updates searches, the rejections of record have been withdrawn. 

	Applicant has identified support (page 8), for any claimed subject matter, has provided careful considerations the claims as amended against the applied prior art, in the consideration of distinguishable subject matter, applicant provides reasons for allowance, on pages 8-11.


Allowable Subject Matter
The Claims 1-20 (8/2/2021) are allowed.
The following is an examiner’s statement of reasons for allowance: As specific persuasive arguments, applicant has provided at least one, or more, reasoning.

In contrast, amended claim 1 comprises the operation of “deleting the non-migrated file from the migration terminal after the non-migrated file is migrated from the source migration terminal to the migration terminal and stored in the migration terminal’ (emphasis added). 

That is, in amended claim 1, the non-migrated file is deleted from the migration terminal after the non-migrated file is migrated from the source migration terminal to the migration terminal and stored in the migration terminal, which is not deleted from the source migration terminal and is distinct from the selection of data is deleted from the source hard disk drive as recited in
Chandramohan.

In re page 11, applicant states
Second, Kondo, Chandramohan, and any combination thereof fail to disclose, teach, or suggest the feature “executing first operations and second operations in parallel, wherein the first operations comprising reading out files on the source migration terminal according to the file list and storing the files read out on a migration terminal; and the second operations comprising displaying the file list, receiving selection of a deleting the non-migrated file from the migration terminal after the non-migrated file is migrated from the source migration terminal to the migration terminal and stored in the migration terminal” as recited in amended claim 1. That is, in amended claim 1, there are two operations that are executed in parallel. After carefully reading Kondo and Chandramohan, Applicant has found nothing to suggest that these operations are executed in parallel.
	
	After a careful consideration, based on the above analysis, it appears the claims as amended, as recited, require a more comprehensive single reference covering more of the claimed details, in the process of considering distinctness, therefore the claims are deemed distinguishable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.

The examiner can normally be reached on between Monday-Thursday between (8:00 AM to 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be	obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162